KATZMANN, Circuit Judge,
concurring.
I join the judgment of the court affirming the district court’s grant of summary judgment to the government, but would hold that the Privacy Act does apply to this case.
The district court questioned whether the Privacy Act is applicable here because in its view it strains credulity to construe an adverse employment determination of the federal government as being “under [a] Federal program.” Although the term “federal program” is not defined in the Act, the district court suggests that what Congress really meant to write in Section 552a(e)(2) was “federal benefit program,” which is defined in the Act as a “program administered or funded by the Federal Government ... providing cash or in-kind *114assistance in the form of payments, grants, loans, or loan guarantees to individuals.” 5 U.S.C. § 552a(a)(12) (2000). However, there is no evidence that this is what Congress actually envisioned. As the statute is not clear on its face as to whether “federal program” is interchangeable with “federal benefit program,” we may look to reliable legislative history.
In fact, the legislative history of the Privacy Act, and specifically of section (e)(2), indicates that “federal program” is not synonymous with “federal benefit program.” In its discussion of the provision that became section (e)(2), the Senate Committee on Government Operations explained that:
This section, as originally introduced, had no qualifications, but reflected the basic principle of fairness recommended by several reports, that where government investigates a person, it should not depend on hearsay or ‘hide under the eaves’, but inquire directly of the individual about matters personal to him or her.
In order to meet agency objections about the needs of certain civil and criminal law enforcement programs requiring intelligence and investigative information to be collected from other sources, the section was limited to instances where the information sought could affect a person’s qualifications to be considered by government for employment or other rights, benefits and privileges.
S.Rep. No. 93-1183, at 47 (1974), reprinted in 1974 U.S.C.C.A.N. 6916, 6962 (emphasis added). This language indicates that Congress specifically contemplated that the Privacy Act would apply to situations involving employment with the government. This amendment was one of several amendments that “were informally negotiated by the staffs of the House and Senate Committees and are based on agreements between the principal sponsors of the privacy bill in the two bodies.” 120 Cong. Rec. 40,880 (1974) (statement of Rep. Moorhead, explaining that it was not possible to hold a conference committee on the House and Senate bills due to “the lateness in the session” and “the pressures on Members of both bodies due to other pressing legislative business”).
Having concluded that this case does fall within the scope of the Privacy Act, I would then have considered whether the INS violated Carton’s privacy rights under § 552a(e)(2) when the agency interviewed five employees of the Saybrook Point Inn before seeking information directly from Carton. Subsection (e)(2) makes clear that an agency should “to the greatest extent practicable” collect information directly from the subject individual. Although the provision does not state that the agency must go to the subject individual “first,” before speaking with third parties, I think it is important to underscore that the language of the provision and the legislative history reflect Congress’s primary desire to protect the subject individual from hearsay. See S.Rep. No. 93-1183, at 47 (1974), reprinted in 1974 U.S.C.C.A.N. 6916, 6962.
Moreover, as Senator Ervin, Chairman of the Committee on Government Operations, explained in the “Analysis of House and Senate Compromise Amendments to the Federal Privacy Act”: “[Section 552a(e)(2) ] is designed to discourage the collection of personal information from third party sources and therefore to encourage the accuracy of Federal data gathering. It supports the principle that an individual should to the greatest extent possible be in control of information about him which is given to the government.... [I]t is a principle designed to insure fairness in information collection which should *115be instituted wherever possible.” 120 Cong. Rec. 40,405, 40,407 (1974).
Although section (e)(2) disfavors the collection of information from third parties, it recognizes that in some situations it will not be practicable to collect information only from the subject individual. For the reasons ably stated in the majority opinion, I think this is one of those cases. Thus, I conclude that the government did not violate the Privacy Act as a matter of law under the facts of this case. In so doing, I vote to affirm the district court’s holding that the INS was justified as a matter of law under these circumstances in interviewing the employees of the Say-brook Point Inn before seeking information from the plaintiff.